- Prepared by EDGARX.com UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2015 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-7865 SECURITY LAND AND DEVELOPMENT CORPORATION (A GEORGIA CORPORATION) INTERNAL REVENUE SERVICE EMPLOYER IDENTIFICATION NUMBER 58-1088232 2, #103, AUGUSTA, GA 30909 TELEPHONE NUMBER 706-736-6334 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to section 12(g) of the Act: Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES [ ] NO [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES [ ] NO [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [X] NO [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] - 1 - Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES [ ] NO [X] The registrants total revenues for the fiscal year ended September 30, 2015 were $ 1,491,102. As of the close of the period covered by this report, registrant had outstanding 5,243,107 shares of common stock. There is no established market for the common stock of the registrant. Therefore, the aggregate market value of the voting stock held by non-affiliates of the registrant is not known. DOCUMENTS INCORPORATED BY REFERENCE NONE Cautionary Note Regarding Forward-Looking Statements: The Company may, from time to time, make written or oral forward-looking statements, including statements contained in the Companys filings with the Securities and Exchange Commission (the Commission) and its reports to stockholders. Such forward-looking statements are made based on managements belief as well as assumptions made by, and information currently available to, management pursuant to safe harbor provisions of the Private Securities Litigation Reform Act of 1995. The Companys actual results may differ materially from the results anticipated in these forward-looking statements due to a variety of factors, including, but not limited to, competition from other real estate companies, the ability of the Company to obtain financing for projects, and the continuing operations of tenants. PART I Item 1. Business. Security Land and Development Corporation (the Company) was organized and incorporated in Georgia in 1970. The Company, including its wholly owned subsidiaries, the Royal Palms Motel, Inc., SLDC, LLC, SLDC2, LLC and SLDC III, LLC has developed two (2) primary business activities, these activities being (1) the acquisition of undeveloped land for investment purposes and sale at a future date or development of the land and sale after developed and, (2) the acquisition or development of income producing properties for investment purposes and income from leasing activities. The Companys principal office is in Augusta, Georgia and principal activities are in Augusta, Georgia, Evans, Georgia, and North Augusta, South Carolina. The Companys primary development and income producing activities are: 1. Retail strip center on 14.24 acres on Washington Road in Augusta, Georgia (the National Plaza). Approximately 56,000 square feet is being leased to Publix Supermarkets, Inc. (Publix) who operates a retail food supermarket. The remaining approximately 13,000 square feet of rental space is available for lease to additional tenants. At September 30, 2015, approximately 9,100 square feet of this remaining space was leased. 2. An outparcel of National Plaza that is 0.89 acres and is leased commercially under a 20-year ground-lease to an auto-repair service operation. 3. Long-term ground lease ("Evans Ground Lease") on approximately 17 acres in Evans, Georgia at the intersection of Washington Road and Industrial Park Drive to Lowe's, a national home improvement retailer. 4. Commercial building on Wrightsboro Road in Augusta, Georgia. Approximately 25,000 square feet is currently leased to a retailer with an anticipated rental period commencing on October 1, 2015. The building includes an additional 27,000 square feet of warehouse space that is for lease as of September 30, 2015. - 2 - The Company owns certain other properties that are more fully described in Item 2, Properties. In January of 2007 construction of the Evans Ground Lease was completed and the Company began collecting full monthly rent. The Evans Ground Lease represents approximately 34% of the Companys net leased assets at September 30, 2015. Rent revenue, including monthly rent, recognition of previously deferred revenue and property taxes from the Evans Ground Lease represented 45% of the Companys total gross rent revenue for both of the years ended September 30, 2015 and 2014. The Company also expects the long-term ground lease in Evans, Georgia to provide a substantial portion of the Companys revenue from leasing in future years. Construction of the National Plaza was completed in May 1995 and the lease with Publix became effective May 15, 1995. The National Plaza represents approximately 39% of the Companys net leased assets at September 30, 2015. Rent revenue, including monthly rent, recognition of previously deferred revenue, property taxes and common area maintenance from the lease with Publix Supermarkets, Inc. represented 40% and 39% of the Companys total gross rent revenue for the years ended September 30, 2015 and 2014, respectively. Management of the Company expects this lease to continue to provide a substantial portion of the Companys revenue from leasing. See Item 2, Properties for additional information related to these properties and the lease agreements. In September of 2015 the Company purchased a Commercial building on 3.5 acres of land located on Wrightsboro Road in Augusta, Georgia. The building is currently partially leased to a local retailer. The Wrightsboro Road property represents approximately 27% of the Companys net leased assets at September 30, 2015. No rents related to this lease were due or have been collected as of September 30, 2015 as the tenants rent commencement on October 1, 2015. The Company expects the Wrightsboro Road retail lease in Augusta, Georgia to provide a substantial portion of the Companys revenue from leasing in future years. The Company owns additional undeveloped land parcels in and around the Augusta, Georgia and North Augusta, South Carolina area that are being held for investment purposes. Management of the Company believes that the market value of the property owned is greater than its carrying value. The Company presently has four employees, all of whom are officers and/or stockholders of the Company. Item 1A. Risk Factors. The Company, as a smaller reporting company, is not required to provide the information required by this item. Item 1B. Unresolved Staff Comments. None. Item 2. Properties . The Company owns developed and undeveloped real estate in several locations in the State of Georgia and one undeveloped parcel in North Augusta, South Carolina. There are no limitations on the percentage of assets which may be invested in any one property or type of property. The Company acquires various properties for investment purposes and for leasing activities. The Company currently owns the following properties in fee simple interest: 1. Retail strip center on approximately 14.24 acres on Washington Road in Augusta, Georgia (the National Plaza). 2. An outparcel of the National Plaza of 0.89 acres that is frontage property to Washington Road in Augusta, Georgia. 3. Approximately 17 acres of developed land in Evans, Georgia at the intersection of Washington Road and Industrial Park Drive. 4. 84.4 undeveloped acres in south Richmond County, Georgia. 5. A 0.85 acre lot on Lumpkin Road in Augusta, Georgia. - 3 - 6. Approximately 1.1 acres of undeveloped land held for investment purposes on Washington Road in Augusta, Georgia. 7. Approximately 19.38 acres of undeveloped land held for future development on Edgefield Road near I-20 in North Augusta, South Carolina. 8. Commercial Building on approximately 3.5 acres on Wrightsboro Road in Augusta, Georgia. Description of real estate and operating data: The Company holds approximately 12.54 acres of land in Evans, Georgia on Belair Road and North Belair Road Extension, at Washington Road. The land was purchased in five transactions. Initially, the Company acquired a two-thirds interest in 7.09 acres of land, with the remaining one-third interest held by two individuals, one of which is a principal stockholder and member of the Board of Directors. In 2000, the remaining one-third interest in the 7.09 acres of land was acquired from two individuals that each owned a one-sixth interest. One of the individuals that owned a one-sixth interest in the property is a principal stockholder and member of the Board of Directors of the Company. The aggregate purchase price of the land was $522,846. A third transaction, in 2000, was a purchase of approximately 3.86 acres in Evans, Georgia adjacent to the purchased property previously described. The land was jointly owned by principal stockholders and members of the Board of Directors of the Company and their families, and was acquired by the Company from these individuals. The purchase price of the land was $371,970. In a fourth transaction, the Company purchased an additional 1.03 acres for $342,122 on Old Evans Road in Evans, Georgia that adjoins the above described properties. And in the fifth and final transaction in 2004, the Company acquired a corner parcel of 0.79 acres adjoining the previously described three parcels from a member of the Board of Directors. The cost of the parcel acquired in 2004, was $467,874. The Company's net book value of the investment properties acquired in these five transactions of $1,679,612, including the cost of improvements thereon, is approximately 14% of the Companys total assets at September 30, 2015. The Company has a Federal tax basis in the investment property of $1,044,109. The Company signed a long-term ground lease for the development of a Lowes home improvement store on this property as well as the 4.61 acres, discussed below, during 2006. The Company began earning revenue related to the long-term ground lease on the approximately 18 acres in Columbia County, Georgia during the 3 rd Quarter of 2006. The Company received $20,833 in monthly rent until the January 2007 expiration of the development period. Following the expiration of the development period, the lease requires annual rental payments of $500,000 for the first 5 years then increasing 5% in years 6, 11, and 16. The lease has an option to renew at year 21 and another option every 5 years thereafter for a possible total lease term of 50 years. The lease provides for the tenant to pay for insurance and property taxes. A note payable to an insurance company is collateralized with the property and an assignment of the long-term ground lease. The note is payable in monthly installments of $17,896 including interest, through May 1, 2027, and bears interest of a fixed rate of 5.85%. The balance of the loan was $1,812,690 at September 30, 2015. Property taxes paid on this property and the 4.61 acres described above in 2015 totaled $125,200. In 2001, the Company purchased an office building with land totaling approximately 4.61 acres located on Old Evans Road in Evans, Georgia. The property was purchased with replacement property funds held by a third party from a tax-deferred like-kind exchange transaction during 2000 of $511,726 and with approximately $250,000 of proceeds from a note payable. The office building was demolished during 2006. The Company's net book value in this property is $703,061 at September 30, 2015. For tax purposes, the Company recognized a loss of $236,859 on the demolition of the building in 2006. The Company's Federal tax basis in the property is approximately $173,198 at September 30, 2015. There is no outstanding debt on this property at September 30, 2015. Prior to the demolition, the property, excluding land cost, was being depreciated for financial reporting purposes using the straight-line method over 39 years. The property adjoins the 12.77 acres of land in Evans, Georgia. In July 2009, the Company sold an easement consisting of approximately .52 acres of the total Evans Ground Lease tract for $300,000. The Company recognized a gain of approximately $195,000. The proceeds were used by the Company to pay down debt related to an outstanding note payable collateralized by the Evans Ground Lease and related land and to compensate the Evans Ground Lease tenant per the related lease agreement. The Companys management does not feel that the easement sale had any adverse impact on the existing lease or the Companys ability to lease the land going forward. In July 2013, the Company sold approximately .24 acres of the total Evans Ground Lease tract for $156,000. The Company recognized a gain of approximately $108,000. The proceeds were used by the Company to pay down debt related to an outstanding note payable collateralized by the Evans Ground Lease and related land and to compensate the Evans Ground Lease tenant per the related lease agreement. The Company's net book value of National Plaza, $2,786,627 at September 30, 2015, amounts to approximately 24% of the Companys total assets at September 30, 2015. - 4 - Construction of the National Plaza was completed in May 1995. National Plaza has 69,000 square feet of available lease space. National Plaza was constructed with the intention of being operated as a retail strip center and is considered suitable and adequate for such purpose. The Company has leased 56,000 square feet to Publix, which, as National Plazas anchor tenant, operates a retail food supermarket. The Company, as lessor, has a twenty-year lease agreement with Publix. The lease became effective May 15, 1995. The lease provides for annual rentals of $463,200, and for the Company to receive 1.25% of this Publix stores annual gross sales in excess of approximately $37 million. For the Companys years ended September 30, 2015 and 2014, the supermarket had not achieved this sales level. The lease also provides for Publix to reimburse the Company for property taxes paid on the facility on a pro rata basis of the space occupied by Publix. For 2015, the amount billed was $57,500. The original lease term expired in June of 2015 and the tenant exercised an option for an additional 5 years. At the lessees option the lease may be extended in five-year increments for an additional 15 years on substantially the same lease terms. As part of the lease agreement, Publix contributed approximately $493,000 to the construction of National Plaza. The Company capitalized this contribution and recognized the related revenue over the original twenty-year life of the lease. The Company financed National Plaza with a $4,300,000 loan, with interest that is fixed at 7.875%. Annual principal and interest payments total $427,596. This note was paid in full in March 2015. As of September 30, 2015, the Company has no outstanding debt on this property, however, it is being used as collateral for some of the Companys financing as described in the Notes to Consolidated Financial Statements, Note 3- Notes Payable. The property is located on Washington Road in Augusta, Georgia. Washington Road in Augusta is the location of numerous business establishments, including competing retail strip centers, and is a corridor for a high volume of traffic, providing potential customers for the Companys tenants. The Companys operation of National Plaza is dependent upon managements ability to maintain an anchor tenant and to maintain a high occupancy of the 13,000 square feet available for lease to other tenants. The Company competes with other retail strip centers in the area to maintain stable occupancy. Management of the Company believes that the location and visibility of National Plaza provides for favorable conditions for maintaining occupancy. At September 30, 2015, the Company had leased 70% of the 13,000 square feet not leased to Publix. These individual leases have terms ranging from month-to-month to five years, with monthly lease payments including contributions for common area maintenance (CAM), real estate taxes and insurance ranging from $1,408 to $6,761. Following is selected statistical information regarding National Plaza at September 30, 2015: Occupancy rate  94% (Publix is the only tenant to occupy 10% or more of the leasable square feet.) Effective rental rates  Square Feet Rental Per Leased Square Foot Publix Supermarkets, Inc. $8.25 Other tenants The principal business of the other tenants occupying space as of September 30, 2015 includes a restaurant, a stock brokerage office, a nail salon, a ticket broker, a hearing-aid retailer and the county tag office. A schedule of lease expirations at National Plaza for each of the next five years, beginning with the Companys year-end September 30, 2016 is presented below (does not include potential extensions, except for those signed subsequent to year-end, or ground leases on outparcels). Total area in Percentage of Number of square feet Annual rental gross annual Year ending tenants whose covered by represented by rental represented September 30, leases will expire expiring leases expiring leases by expiring leases - 1 $ % 2 $ % 3 $ % - 5 - The percentage of gross annual rents represented by expiring leases as presented above was calculated as if each lease was in effect for the full twelve-month fiscal period. The Company's Federal tax basis in National Plaza at September 30, 2015, excluding land and before accumulated depreciation is $4,526,074. Federal tax basis accumulated depreciation is $2,657,546. Property taxes on National Plaza totaled $90,100 in 2015. In June of 2015 the Company sold approximately 1 acre of vacant land previously included as part of National Plaza adjoining Stanley Drive. The proceeds were utilized as part of a like-kind-exchange to purchase the commercial building on Wrightsboro Road described below. During 2002, the Company purchased a house on Stanley Drive in Augusta, Georgia. The property was purchased for $145,847. The property was sold in June of 2015 and the proceeds were utilized as part of a like-kind-exchange to purchase the commercial building on Wrightsboro Road described below. During 2007, the Company purchased approximately 14.57 acres of undeveloped land for $2,339,678 held for future development on Edgefield Road near I-20 in North Augusta, South Carolina. At September 30, 2015 there is no outstanding debt on the property. During 2008, the Company purchased an additional 1 acre of undeveloped land for $160,000 for future development adjoining the 14.57 acres. At September 30, 2015 there is no outstanding debt on this additional 1 acre. During 2008, the Company purchased an additional 1 acre of undeveloped land for $350,000 held for future development adjoining the 14.57 acres. During 2008, the Company purchased an additional 2.81 acres of undeveloped land for $421,500 held for future development adjoining the 14.57 acres. In total, the undeveloped land held for future development on Edgefield Road near I-20 in North Augusta, South Carolina is 19.38 acres. As of September 30, 2015, the Company has no outstanding debt on this property. In September of 2015 the Company purchased a commercial building consisting of approximately 25,000 square feet of retail space and 27,000 square feet of warehouse space on approximately 3.5 acres of land located on Wrightsboro road. The retail space is currently leased to a local retailer and rent commenced on October 1, 2015. The warehouse space was available for lease as of September 30, 2015. The property was purchased using proceeds from a like-kind exchange from sales in June of 2015 of approximately 1 acre of undeveloped land previously included as part of National Plaza adjoining Stanley drive and a residential house located on Stanley Drive. No other property owned by the Company at September 30, 2015, had a book value amounting to 10% or more of the total assets of the Company. All of the properties owned by the Company are owned in fee simple interest. In the opinion of management of the Company, all of the properties owned by the Company are adequately covered by insurance. Item 3. Legal Proceedings. In 2011 the Company was notified by a tenant of a claim for reimbursement of certain expenses charged. This claim has been resolved and the tenant has paid the disputed balance due in full as of September 30, 2015 and there is no further liability anticipated. Item 4. Removed and Reserved. PART II Item 5. Market for Registrants Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. There is no public trading market for the Companys securities. The approximate number of holders of the Companys common stock is 750. No dividends have been declared or paid during the two years ended September 30, 2015 and 2014. The Company has no restrictions that currently, or that may reasonably be expected to, limit materially the amount of dividends paid. - 6 - Item 6. Selected Financial Data. Not required. Item 7. Managements Discussion and Analysis of Financial Condition and Results of Operations. The Companys primary business activities are the acquisition, development and leasing of developed and undeveloped real estate. The objectives of the Company are capital appreciation from real estate investments and income from leasing. The Company believes that the market value of much of the real estate owned by the Company is greater than its original cost. The Company believes that the continued development and decreasing supply of vacant land in the Augusta, Georgia area has resulted in substantial appreciation in value in many of the Companys investment properties. These appreciated investment properties are available as a source of capital to the Company. Critical Accounting Policies: Estimates of Useful Lives of Investment Properties for Purposes of Depreciation Company management has estimated the useful lives of investment properties, except for land, that are leased, and Company management utilizes the straight-line method to compute depreciation over the estimated useful lives of the investment properties. Actual depreciation of investment properties will vary from managements estimates, and the value of investment properties is more directly impacted by market conditions and the physical condition of the investment properties. Evaluation of Long-Lived Assets for Impairment Company management evaluates long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of investment properties may not be recoverable. In evaluating recoverability, Company management generally estimates future cash flows expected to result from the use of the asset and its eventual disposition. An impairment loss is recognized when the expected future cash flows of the asset are less than the carrying amount. Estimates of Income Tax Rates Applicable to Deferred Taxes Company management has deferred income taxes through a series of tax-deferred like-kind exchange transactions on certain investment properties and through accelerated depreciation elections on certain other assets. Company management has estimated deferred income tax liabilities of $1,413,187 at September 30, 2015. Actual income taxes that may become due when taxable gains are realized on the sale of assets may differ from managements estimates as a result of changes in tax laws, the tax status of the Company, or the actual taxable earnings of the Company in the periods the deferred income taxes become due. Results of Operations: Increase (Decrease) 2015 compared to Amount Percent Rent revenue $ $ $ 1 % Operating expenses 25 % Interest expense ) -15 % Gain on sale of land - - Other income - - Net income % - 7 - Rent revenues from leasing activities is provided by the following properties: National Plaza $ $ $ Outparcel at National Plaza Evans Ground Lease Other $ $ $ Years Ended September 30, 2015 and 2014 National Plaza consists of approximately 69,000 square feet. Approximately 56,000 square feet is leased to Publix as the investment propertys anchor tenant. See Item 2, Properties for additional information regarding the lease agreement with Publix. The remaining 13,000 square feet is available for lease to additional tenants. This additional space was approximately 70% and 60% leased as of September 30, 2015 and 2014, respectively. Attempts are being made to lease vacant space. Also see Item 2, Properties for effective rental rates and lease expirations related to this property. Rent revenue from Publix and National Plaza increased slightly as compared with the prior years due to leasing an additional 2,600 square foot county tag office and a 1,300 square foot ticket broker office opening in 2014. This was offset by a 2,600 square foot restaurant and a 1,300 square foot beauty supply retailer vacating in 2014. In addition a 1,300 square foot was leased with a hearing-aid retailer opened in 2015. In May 2006 the Company entered into a long-term ground lease with Lowes, a national home improvement retailer, with a portion of total monthly rent due during the construction period, which was completed in January 2007. See Item 2, Properties for additional information regarding the Evans Ground Lease. Management expects both of the above two lease arrangements to continue to provide a substantial portion of the Companys revenues. In addition Management expects rental revenues to increase for 2016 due to the addition of the retail lease related to the Wrightsboro Road property purchased in September 2015. Operating expenses increased by $187,348, (25%) from 2014. Operating costs of the Company consists mainly of the costs of managing National Plaza and property taxes related to the Companys land holding portfolio. This increase was due primarily to repairs to the roof at National Plaza. Company management expects operating expenses for 2016 to decrease relative to 2015 as the Company anticipates repairs in 2016 will be less significant than incurred to 2015. Interest expense decreased by $29,131 (15%) from 2014. The Companys interest costs relate to outstanding debt on the Companys land holdings as discussed above in Item 2, Properties. Continued amortization of outstanding debt balances resulted in decreased interest expense in 2015. Company management expects interest expense for 2016 to decline from interest expense for the current fiscal year as the outstanding debt continues to amortize. In June of 2015 the Company sold approximately 1 acre of undeveloped land previously included as part of National Plaza adjoining Stanley drive and a residential house located on Stanley Drive resulting in a gain on sale of $1,862,235. Other income consist primarily of the reversal of an accrual related to a tenants claim brought about in 2011 for reimbursement of certain expenses charged. The Company accrued $150,000 related to this claim and the tenants related unsettled balance. The claim was resolved in 2015 and the related tenant paid the disputed balance in full and there is no further liability anticipated. The income was recognized as other income. Liquidity and Sources of Capital: The percentage of current assets to current liabilities was 160% at September 30, 2015, and was 45% at September 30, 2014. Management of the Company expects future liquidity needs of the Company to be funded from rent revenues, refinancing and the appreciation in investment properties (which can be sold or mortgaged, if necessary). Current maturities of notes payable will require the Company to make payments in fiscal year 2016 totaling $239,168. The Company projects that it will be able to fund the payment of its current maturities of notes payable through cash flows generated from its operations and cash on hand, but there can be no assurance that this will occur. As of September 30, 2015 the Companys cash flow from operations is approximately $160,216 while current maturities of debt are approximately $239,168. If the Company experiences cash flow shortages and is unable to generate adequate cash - 8 - flows from operations to fund current debt maturities and other obligations, the Companys management intends to seek additional financing from other sources but there can be no assurance that this will occur. In the past, the Company has been successful in seeking additional financing. These sources of capital include selling certain of its fully owned and un-collateralized assets or borrowing money from certain stockholders. Capital Expenditure Commitments: The Company currently has no significant commitments for capital expenditures for the next twelve months. Item 7A. Quantitative and Qualitative Disclosures About Market Risk. Market risk is the risk of loss from adverse changes in market prices and rates. Our market risk arises principally from the risk inherent in the credit quality of our tenants. Company management regularly evaluates the individual tenants considering their financial condition, credit history and current economic conditions. Item 8. Financial Statements The following consolidated financial statements of Security Land & Development Corporation are included herein: Report of Independent Registered Public Accounting Firm (audit of financial statements as of and for the years ended September 30, 2015 and 2014) Consolidated Balance Sheets as of September 30, 2015 and 2014 Consolidated Statements of Income and Retained Earnings for the years ended September 30, 2015 and 2014 Consolidated Statements of Cash Flows for the years ended September 30, 2015 and 2014 Notes to Consolidated Financial Statements - 9 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Security Land and Development Corporation Augusta, Georgia We have audited the accompanying consolidated balance sheets of Security Land and Development Corporation (the Company) as of September 30, 2015 and 2014, and the related consolidated statements of income and retained earnings and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Companys management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting. Our audits include consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Companys internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above, present fairly, in all material respects, the financial position of Security Land and Development Corporation as of September 30, 2015 and 2014, and the results of its operations and its cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles. /s/ Elliott Davis Decosimo, LLC Augusta, Georgia December 18, 2015 10 SECURITY LAND AND DEVELOPMENT CORPORATION CONSOLIDATED BALANCE SHEETS For the Years Ended September 30, ASSETS CURRENT ASSETS Cash $ $ Receivables from tenants, net of allowance of $52,255 and $43,578 at September 30, 2015 and September 30, 2014, respectively Prepaid property taxes - Income taxes receivable - Total current assets INVESTMENT PROPERTIES Investment properties for lease, net of accumulated depreciation Land and improvements held for investment or development OTHER ASSETS, net $ $ LIABILITIES AND STOCKHOLDERS EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Income taxes payable - Current maturities of notes payable Current maturities of deferred revenue - Current note payable to stockholder - Total current liabilities LONG-TERM LIABILITIES Notes payable, less current portion Deferred income taxes Total long-term liabilities Total liabilities STOCKHOLDERS' EQUITY Common stock, par value $.10 per share; 30,000,000 shares authorized; 5,243,107 shares issued and outstanding Additional paid-in capital Retained earnings Total Stockholders' Equity Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. - 11 - SECURITY LAND AND DEVELOPMENT CORPORATION CONSOLIDATED STATEMENTS OF INCOME AND RETAINED EARNINGS For the Years Ended September 30, OPERATING REVENUES Rent revenues $ $ OPERATING EXPENSES Depreciation and amortization Property taxes Payroll and related costs Insurance and utilities Repairs and maintenance Professional services Bad debt Penalties - Other Operating income OTHER INCOME (EXPENSE) Gain on sale of land - Interest expense ) Other income - ) Income before income taxes INCOME TAXES PROVISION (BENEFIT) Income tax expense Income tax deferred expense (benefit) ) Net income RETAINED EARNINGS, BEGINNING OF YEAR RETAINED EARNINGS, END OF YEAR $ $ PER SHARE DATA Net income per common share $ $ The accompanying notes are an integral part of these consolidated financial statements. - 12 - SECURITY LAND AND DEVELOPMENT CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS For the Years Ended September 30, OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Gain on sale of land ) - Bad debts Depreciation and amortization Changes in deferred and accrued amounts: Receivables from tenants ) Prepaid property taxes ) Income taxes receivable ) - Accounts payable and accrued expenses ) Income taxes payable ) Deferred income tax ) Deferred revenue ) ) Net cash provided by operating activities INVESTING ACTIVITIES Proceeds from the sale of land - Additions to investment properties and improvements to property held for development ) - Additions to investment properties and other assets for improvements to property held for lease ) ) Net cash used in investing activities ) ) FINANCING ACTIVITIES Repayments to stockholder ) - Proceeds from stockholder - Proceeds from notes payable Principal payments on notes payable ) ) Net cash provided by (used in) financing activities ) Net increase in cash CASH, BEGINNING OF YEAR CASH, END OF YEAR $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for interest $ $ Cash paid for income taxes $ $ The accompanying notes are an integral part of these consolidated financial statements. - 13 - SECURITY LAND AND DEVELOPMENT CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2015 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ACTIVITIES Business activities Security Land and Development Corporation (the Company) is engaged in the acquisition of developed and undeveloped real estate to be held for investment purposes or to be developed and leased as income producing property. Substantially all investment properties held and leased by the Company are located within the State of Georgia, in Richmond and Columbia counties and in North Augusta, South Carolina. Royal Palms Motel, Inc., a wholly owned subsidiary of Security Land and Development Corporation, is a holding company for a parcel of land in Richmond County, Georgia. During 2004, the Company organized, as its sole member, SLDC, LLC, a Georgia limited liability company. During 2007, the Company organized, as its sole member, SLDC2, LLC, a Georgia limited liability company. During 2008, the Company organized, as its sole member, SLDC III, LLC, a South Carolina limited liability company. SLDC, LLC, SLDC2, LLC, and SLDC III, LLC were organized by the Company to hold title to certain real estate that the Company plans to develop. During 2015 and 2014, substantially all operating revenues and operating expenses were related to real estate leasing. A substantial portion of rent revenues were earned from two investment properties, a commercial retail center, consisting of approximately 69,000 square feet on Washington Road in Augusta, Georgia (National Plaza) and the Evans Ground Lease on Washington Road in Evans, Georgia (Evans Ground Lease). National Plaza provided approximately 55% of gross rent revenue in 2015 and 54% in 2014. Approximately 81% of National Plaza was leased to a regional food supermarket, with annual rents from the lease totaling $463,200. National Plaza comprises approximately 39% of the asset Investment Properties for Lease, net of Accumulated Depreciation. The Evans Ground Lease provided approximately 45% and 45% of gross rental revenue in 2015 and 2014, respectively. This property, leased to a national home improvement retailer, earned rents totaling approximately $539,000 in both 2015 and 2014, respectively. The Evans Ground Lease comprises approximately 34% of investment properties held for lease, net, by the Company at September 30, 2015. In June of 2015 the Company sold approximately 1 acre of undeveloped land previously included as part of National Plaza adjoining Stanley drive and a residential house located on Stanley Drive resulting in a gain on sale of $1,862,235. In September of 2015 the Company purchased a commercial building on 3.5 acres of land located on Wrightsboro Road in Augusta, Georgia. The building is partially leased to a local retailer with a rental period beginning October 1, 2015. The Wrightsboro Road property represents approximately 27% of the Companys net leased assets at September 30, 2015. No rents related to this lease were due or have been collected as of September 30, 2015. Basis of presentation The Company prepares its consolidated financial statements in accordance with accounting principles generally accepted in the United States of America. The consolidated financial statements include the accounts of Security Land and Development Corporation and its wholly owned subsidiaries, Royal Palms Motel, Inc., SLDC, LLC, SLDC2, LLC, and SLDC III, LLC (described on a consolidated basis as the Company). All intercompany transactions and accounts are eliminated in consolidation. Use of estimates The consolidated financial statements include estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. Revenue recognition Rent revenue is recognized on a straight-line basis over the term of the related lease agreements. The Company is reimbursed by tenants for property taxes and other maintenance fees. These reimbursements billed totaled $264,156 and $271,964, which is included in rent revenue, for the years ended September 30, 2015 and 2014, respectively. (Continued) - 14 - NOTE 1  SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ACTIVITIES, Continued Revenue recognition, continued Gains, or losses, realized from sales of real estate are recognized substantially when title to the property has passed and the risks and benefits of ownership have been transferred to the buyer. Investment properties Investment properties are stated at cost. Depreciation of the investment properties is computed principally using the straight-line method over the following estimated useful lives: Buildings for lease 30 - 40 years Land improvements on property for lease 15 years Fixtures and furnishings 5 - 7 years Major renewals or improvements on investment properties are capitalized, while maintenance and repairs that do not improve or extend the useful lives of the assets are charged to expense when incurred. Upon retirement, sale or other disposition of investment properties, the cost and accumulated depreciation are eliminated from the accounts and the gain or loss is included in income in the period of disposition. The Company evaluates long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. In evaluating recoverability, the Company generally estimates future cash flows expected to result from the use of the asset and its eventual disposition. An impairment loss is recognized when the expected future cash flows of the asset is less than the carrying amount. The Company measures the impairment loss as the amount by which the asset's carrying amount exceeds the fair value of the asset. At September 30, 2015 and 2014, the Company believes that none of its long-lived assets are impaired. Receivables from tenants Receivables from tenants consist of rents, property taxes and other maintenance fees payable under the terms of lease agreements. Receivables are carried at original invoice amount. Management estimates an allowance for doubtful accounts by regularly evaluating individual tenant receivables and considering the collectability of balances due based on each tenants financial condition, credit history, and current economic conditions. Receivables are written off when deemed uncollectible. Recoveries of receivables previously written off are recognized in income when received. The Company has an allowance for uncollectible accounts of $52,255 and $43,578 at September 30, 2015 and 2014, respectively. Lease commissions Lease commissions are capitalized and amortized over the term of the related leases, using the straight-line method. Lease commissions, net of accumulated amortization, of $27,401 and $32,459 at September 30, 2015 and 2014, respectively, are included in Other Assets in the accompanying consolidated balance sheets. Loan Fees Loan fees are capitalized and amortized over the term of the loan using the straight-line method. Loan fees, net of accumulated amortization, were $51,952 and $43,780 at September 30, 2015 and 2014, respectively. Loan fees are included in Other Assets in the accompanying consolidated balance sheets. Income taxes The Company files a consolidated income tax return. Income taxes are provided for the tax effects of transactions reported in the consolidated financial statements and consist of taxes currently due plus deferred taxes related primarily to differences between the financial reporting basis and income tax basis of assets and liabilities. Deferred tax assets and liabilities represent future tax consequences of those differences, which will either be taxable or deductible when the assets and liabilities are recovered or settled. Deferred taxes are adjusted for changes in tax laws and tax rates when those changes are enacted. (Continued) - 15 - NOTE 1  SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ACTIVITIES, Continued Income taxes, continued The Company has adopted the provisions under ASC Topic 740, Income Taxes (ASC 740) which requires that a position taken or expected to be taken in a tax return be recognized in the financial statements when it is more likely than not (i.e., a likelihood of more than fifty percent) that the position would be sustained upon examination by tax authorities. A recognized tax position is then measured at the largest amount of benefit that is greater than fifty percent likely of being realized upon settlement. The Company recognizes accrued interest and penalties related to uncertain tax positions as a component of income tax expense in its financial statements. Management is not aware of any uncertain tax positions as of September 30, 2015 and 2014. The Company believes it is no longer subject to income tax examination for the fiscal years prior to 2012. Statements of equity There were no changes in equity other than net income for the years ended September 30, 2015 and 2014. Net income per common share Net income per common share is calculated on the basis of the weighted average number of shares outstanding. The Company has no stock option plans, or other instruments resulting in earnings per share dilution. For 2015 and 2014 the weighted average number of shares outstanding was 5,243,107. Therefore, only basic net income per common share is presented. Recently issued accounting standards In May 2014, the FASB issued guidance to change the recognition of revenue from contracts with customers in future periods. The core principle of the new guidance is that an entity should recognize revenue to reflect the transfer of goods and services to customers in an amount equal to the consideration the entity receives or expects to receive. The guidance will be effective for the Company for reporting periods beginning after December 15, 2017. The comprehensive new standard will supersede existing revenue recognition guidance and require revenue to be recognized when promised goods or services are transferred to customers in amounts that reflect the consideration to which the Company expects to be entitled in exchange for those goods or services. Adoption of the new rules could affect the timing of revenue recognition for certain transactions. The guidance permits two implementation approaches, one requiring retrospective application of the new standard with restatement of prior years and one requiring prospective application of the new standard with disclosure of results under old standards. The Company is currently evaluating the impact of adoption and the implementation approach to be used. In August 2014, the FASB issued guidance that is intended to define managements responsibility to evaluate whether there is substantial doubt about an organizations ability to continue as a going concern and to provide related footnote disclosures. In connection with preparing financial statements, management will need to evaluate whether there are conditions or events, considered in the aggregate, that raise substantial doubt about the organizations ability to continue as a going concern within one year after the date that the financial statements are issued. The guidance will be effective for the Company for the annual period ending September 30, 2017, and for annual periods and interim periods thereafter. The Company does not expect this guidance to have a material effect on its financial statements. In January 2015, the FASB issued guidance to eliminate from U.S. GAAP the concept of an extraordinary item, which is an event or transaction that is both (1) unusual in nature and (2) infrequently occurring. Under the new guidance, an entity will no longer (1) segregate an extraordinary item from the results of ordinary operations; (2) separately present an extraordinary item on its income statement, net of tax, after income from continuing operations; or (3) disclose income taxes and earnings-per-share data applicable to an extraordinary item. The guidance will be effective for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2015, with early adoption permitted provided that the guidance is applied from the beginning of the fiscal year of adoption. The Company does not expect this guidance to have a material effect on its financial statements. (Continued) - 16 - NOTE 1  SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ACTIVITIES, Continued Recently issued accounting standards, continued In February 2015, the FASB issued guidance which amends the consolidation requirements and significantly changes the consolidation analysis required under U.S. GAAP. Although the amendments are expected to result in the deconsolidation of many entities, the Company will need to reevaluate all its previous consolidation conclusions. The amendments will be effective for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2015, with early adoption permitted (including during an interim period), provided that the guidance is applied as of the beginning of the annual period containing the adoption date. The Company does not expect these amendments to have a material effect on its financial statements. In June 2015, the FASB issued amendments to clarify the Accounting Standards Codification (ASC), correct unintended application of guidance, and make minor improvements to the ASC that are not expected to have a significant effect on current accounting practice or create a significant administrative cost to most entities. The amendments were effective upon issuance (June 12, 2015) for amendments that do not have transition guidance. Amendments that are subject to transition guidance will be effective for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2015. Early adoption is permitted, including adoption in an interim period. The Company does not expect these amendments to have a material effect on its financial statements. In August 2015, the FASB issued amendments to the Interest topic of the Accounting Standards Codification to clarify the SEC staffs position on presenting and measuring debt issuance costs incurred in connection with line-of-credit arrangements. The amendments were effective upon issuance. The Company does not expect these amendments to have a material effect on its financial statements. Other accounting guidance that has been issued or proposed by the FASB or other standards-setting bodies are not expected to have a material impact on the Companys financial position, results of operations or cash flows. Concentrations Substantially all of the Companys assets consist of real estate located in Richmond and Columbia Counties in the State of Georgia, and in North Augusta, South Carolina. In 2015 and 2014, approximately 42% and 99%, respectively, of the Companys revenues were rental related revenue, and approximately 53% and 0%, respectively, of the Companys revenues were related to the sale of investment property. In 2015 and 2014, approximately 55% and 54%, respectively, of the Companys rental revenues were earned from National Plaza. Approximately 81% of National Plaza is leased to one tenant, a regional food supermarket. Approximately 45% and 45% of the Companys rental revenues in 2015 and 2014, respectively, were earned from the Evans Ground Lease, which is 100% leased to a major national home improvement retailer. The majority of the Companys receivables from tenants at September 30, 2015 and 2014 were receivable from two tenants, the regional food supermarket that leases property at National Plaza, and the major national home improvement retailer under the Evans Ground Lease. The Company places its cash with high quality financial institutions. At times the Companys cash balances may be in excess of Federal Deposit Insurance Corporation limits. Subsequent events Subsequent events are events or transactions that occur after the balance sheet date but before the financial statements are issued. Recognized subsequent events are events or transactions that provide additional evidence about conditions that existed at the date of the balance sheet, including the estimates inherent in the process of preparing financial statements. Unrecognized subsequent events are events that provide evidence about conditions that did not exist at the date of the balance sheet but arose after that date. In November of 2015 the board of directors resolved to pay a $60,000 bonus to the President and CEO in relation to negotiating the sale of the approximately 1 acre of vacant land previously included as part of National Plaza, the residential house for lease located on Stanley Drive and the purchase of the commercial building on Wrightsboro Road. The bonus will be expensed in the quarter ended December 31, 2015. (Continued) - 17 - NOTE 1  SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ACTIVITIES, Continued Subsequent events, continued Management has reviewed events occurring through the date the financial statements were issued and no other subsequent events occurred that require accrual or disclosure. NOTE 2 - INVESTMENT PROPERTIES Investment properties leased or held for lease Investment properties leased or held for lease to others under operating leases consist of the following at September 30: National Plaza building, land and improvements $ $ Evans Ground Lease, land and improvements Wrightsboro Road Building land and improvements - Commercial land and improvements Less accumulated depreciation ) ) Residential rental property - Less accumulated depreciation - ) - Investment properties for lease, net of depreciation $ $ Depreciation expense totaled $159,345 and $142,439 in 2015 and 2014, respectively. Approximately 81% of National Plaza is leased to a regional food supermarket. The lease requires minimum annual rental payments of $463,200. The original term expired in 2015 and the tenant exercised a 5 year option. This lease is renewable for a total of an additional 15 years at substantially similar lease terms. The lease provides for the supermarket to pay for interior maintenance and utilities and property taxes on a proportional basis. The lease agreement also provides for the Company to receive each year 1.25% of the individual supermarkets gross sales in excess of approximately $37 million. For 2015 and 2014, the supermarket did not achieve this gross sales level. In construction of National Plaza, the supermarket contributed approximately $493,000 to the cost of the construction. The Company recorded the $493,000 as deferred revenue and recognized $24,652 as revenue annually using the straight-line method over the original twenty-year life of the lease with the supermarket. In 2003, the Company entered into a 20-year ground lease arrangement on an outparcel of National Plaza. The ground lease provides for minimum rent of $45,000 annually, for the first 10 years of the lease. The minimum rent increases by approximately 10% after year 10 and then again after year 15 of the ground lease. Other lease agreements at National Plaza range in terms from one to five years. The Company entered into a long-term ground lease with a major national home improvement retailer tenant and its developer in May 2006 on the approximately 18 acres of land in Columbia County, Georgia. The agreement required monthly rental payments of $20,833 during the development period, which was completed in January of 2007. Following the expiration of the development period, the lease requires annual rental payments of $500,000 for the first 5 years then increasing 5% in years 6, 11, and 16. The lease has an option to renew at year 21 and another option every 5 years thereafter for a possible total lease term of 50 years. The lease provides for the tenant to pay for insurance and property taxes. (Continued) - 18 - NOTE 2 - INVESTMENT PROPERTIES, Continued Investment properties leased or held for lease In June of 2015 the Company sold approximately 1 acre of undeveloped land previously included as part of National Plaza adjoining Stanley drive and a residential house located on Stanley Drive resulting in a gain on sale of $1,862,235. In September of 2015 the Company purchased a commercial building consisting of approximately 25,000 square feet of retail space and 27,000 square feet of warehouse space on approximately 3.5 acres of land located on Wrightsboro road. The retail space is currently leased to a local retailer and rent commenced on October 1, 2015. The related lease term is 10 years with annual rental payments of $142,000, increasing to $153,000 at year 6. The warehouse space was available for lease as of September 30, 2015. Future minimum rents receivable under the operating lease agreements are as follows for the years ending September 30: $ Thereafter $ Land and improvements held for investment or development The Company also holds for investment or future development approximately 19.38 acres of undeveloped commercial land in North Augusta, South Carolina, purchased in several parcels during 2007 and 2008. The Company also owns approximately 85 acres of land in south Richmond County and a 1.1 acre parcel along Washington Road in Augusta, Georgia, that adjoins the Companys National Plaza investment property. The aggregate cost of these investment properties held for investment or development was $3,752,863 and $3,639,598 at September 30, 2015 and 2014, respectively. NOTE 3  NOTES PAYABLE Notes payable consisted of the following at September 30: A construction loan to a regional financial institution collateralized with 17.54 acres of land in North Augusta, South Carolina. The loan was procured to finance tenant improvements for the lease of in-line space at National Plaza executed on January 17, 2014. In April, 2014 construction of the tenant improvements was completed and with total principal borrowed of $186,804. The loan converted to a note payable with monthly installments of $3,728 including principal and interest over a 60 month term with fixed interest of 4.25%. The related lease agreement calls for monthly payments of this amount to be paid to the Company in addition to monthly minimum rental payments. The note was paid off in March 2015. $ - $ (Continued) - 19 - NOTE 3  NOTES PAYABLE, Continued In November of 2012, the Company converted the line of credit to a fixed rate loan due December 2017. The new term loan accrued interest at 5.5% annually with monthly installments of $3,287. The balance related to the purchase of the 1 acre adjoining the North Augusta, South Carolina property in May 2008 and was collateralized by the residential property on Stanley Drive in Augusta, Georgia which was sold in 2015. The note was paid off in March 2015. - A note payable to an insurance company, secured with a mortgage interest in National Plaza and an assignment of rents. The note was payable in monthly installments of $35,633, including principal and interest, through June 2015, and bore interest at a fixed rate of 7.875%. The note was paid off in March 2015. - A note payable to a regional financial institution collateralized with 17.54 acres of land in North Augusta, South Carolina. The note was payable in monthly installments of $7,563, including principal and interest, through July 2018, and bore interest at a fixed rate of 5%.
